Citation Nr: 0518223	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1968 to December 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).   

Initially the Board notes that a lay statement from the 
veteran's friend was received in February 2005 and has not 
yet been reviewed by the RO.  However, the friend's 
contentions provided in the letter are similar to evidence 
already in the record.  The Board finds it appropriate to 
proceed with appellate review.  



FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
anxiety, nightmares, flashbacks, panic attacks, depressed 
mood, some impulse control problems, some difficulty with 
work, and some difficulty socially, but without deficiencies 
in most areas. 



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2002 
and August 2004 RO letters, the January 2003 rating decision, 
and the June 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the May 2002 and August 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the May 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet .App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in May 2002, prior to the RO's decision to deny 
the claim in January 2003 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
several lay statements, VA medical records and VA 
examinations.  Since the appellant was afforded a VA 
examinations with opinions in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows: 

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

The veteran provided several lay statements in support of his 
claim.  A June 2002 letter from his son received in July 2002 
reflected his son's belief of how his father had changed.  
His son indicated that he used to be a hard working man, very 
social and involved in several recreational activities, but 
his son claimed he was the opposite kind of man today because 
of being haunted by experiences in Vietnam.  A statement from 
his friend received in July 2002 explained that he was a 
fellow Vietnam veteran with PTSD and that the veteran had 
stopped hunting and fishing and rarely left the house and was 
"housebound."  Another statement from a friend received in 
July 2002 likewise stated that the veteran's activities had 
decreased.  This statement indicated that he left places 
where there were more than a few people, avoided violent 
film, had poor hygiene, and did not do much housework. 

The veteran provided a statement in late 2002 indicating that 
he did not have relationships because he felt that he could 
not get close to people.  The veteran stated that he had not 
had sex in 30 years.  He indicated that he thought about 
suicide.  The veteran stated that he had panic attacks all 
the time.  The veteran had also stated that he had not been 
able to work or socialize because of the stress of the PTSD.  
The veteran also stated that he was only able to drive to a 
nearby town.  Another letter from a friend dated and received 
in February 2005 discussed both the veteran's physical and 
mental problems.  This friend indicated that the veteran was 
frequently depressed which kept him housebound and kept him 
from doing his house chores.  The letter discussed how the 
veteran could only drive himself to town and relied on others 
for faraway places.  The letter discussed how the veteran 
would leave mentally and then physically when a loud program 
would come on the television.  The statement indicated that 
the veteran could only be around a few people at a time and 
had anxiety problems.  The statement also indicated that the 
veteran had bouts of diarrhea and low back disc problems. 

In April 2002 the veteran's representative requested an 
increased rating.  In a July 2002 statement, the veteran 
requested a new examination.  The veteran received a VA 
examination in January 2003.  The examiner reviewed the 
veteran's previous medical records in addition to examining 
him.  At the exam the veteran reported that he was an 
unemployed divorced male.  The veteran was early for the 
examination, casually dressed, and moderately well groomed.  
The examiner found the veteran's thought processes logical 
and relevant with no delusions.  The veteran reported that 
without proper medication he experienced paranoid thoughts.  
He reported that his suspicions that others were trying to 
harm him had resulted in occasional fights and increased 
social isolation.  

The examiner found that the veteran's speech and behavior 
were within normal limits and he had good eye contact.  The 
veteran denied having any current auditory or visual 
hallucinations as long as he was on proper medication, but 
had them several years ago.  He used to have auditory 
hallucinations telling him to harm himself and visual 
hallucinations of vague images of people.  The veteran 
reported that he was able to perform personal hygiene and 
other activities but he reported that he chose not to do 
them.  The veteran reported that a friend visited him once a 
week and cooked him food for the week.  His son did his 
laundry and some other household chores.  The veteran 
reported having a panic attack almost every day.  These panic 
attacks involved intense anxiety, a desire to escape, 
shortness of breath, and racing pulse.  He reported feeling 
moderately depressed for half of a day, two or three times a 
week.  The veteran reported feeling worthless, sad, 
lethargic, and hopeless when he felt depressed.  He reported 
having suicidal thoughts several times a month, but denied 
any intent to act upon them.  The veteran denied having any 
thoughts of harming others.  He reported feeling anxious 
around crowds.  

The examiner found that his impulse control appeared to be 
fairly good.  The veteran had a history of alcohol abuse and 
drank 6 to 12 cans of beer a day.  His anger control was 
better than in times past as he walked away when he got angry 
around others.  The veteran reported having Vietnam related 
nightmares 3 to 4 times a week.  The veteran reported that he 
had not worked for several years and that he believed he 
could not work because of his psychiatric problems.  The 
veteran lived alone but his brother and son visited almost 
every day.  The veteran reported having a good relationship 
with them.  The veteran also reported having 10 friends that 
he visited at a local bar once a week.  He reported driving 
his car only locally.  The veteran reported having intrusive 
combat-related memories lasting 20 minutes a day and 
flashbacks twice a week.  The veteran reported avoiding 
talking with friends about combat and avoiding activities 
that would remind him of Vietnam.  He had minimal contact 
with others.  

The veteran has also been diagnosed as having paranoid 
schizophrenia and alcohol dependency in the past, for which 
he is not service-connected.  The January 2003 VA examiner 
opined that "[a]lthough it is very difficult to identify the 
exact effects of each disorder due to their interactive 
nature and common symptoms, the Schizoaffective Disorder 
appears to have by far the greatest impact on the veteran's 
overall functioning."  The January 2003 VA examiner agreed 
with previous psychiatric examiners and found that 
approximately 10 to 20 percent of the veteran's 
unemployability was due to PTSD, and the remainder was due to 
his schizophrenia and alcohol abuse.  The VA examiner opined 
that a "current GAF (Global Assessment Functioning) score of 
65 based on PTSD alone appeared to be warranted."  

At a September 2004 VA examination the veteran reported 
having homicidal thoughts about shooting and killing the 
January 2003 VA examiner.  He also stated that he had no 
present intent to harm the examiner.  At this exam the 
veteran also brought in photographs of dead cats that the 
veteran reported killing.  The veteran reported that he 
raises cats for the purpose of killing them.  He stated that 
"I love to see the blood spurting, and to watch them die."  
At the September 2004 exam the veteran was given a Folstein 
Mini-Mental State Examination which explored the veteran's 
orientation, memory, attention, calculation, recall, and 
language.  The veteran received a score of 24/30, which 
indicated only mild cognitive impairment.  The veteran 
reported experiencing night sweats nearly every night and 
dreamed of "killing Vietnamese."  The veteran reported that 
his flashbacks were triggered by seeing black smoke or 
hearing loud noises or helicopters.  The veteran reported 
feeling "number out" for a few minutes and then coming out 
of it.  He stated that he avoided watching movies or 
television show about Vietnam.  The veteran reported the 
killing of cats as related to his PTSD.  However, the 
examiner found, "this behavior is not suggestive, but rather 
contraindicated, for someone with PTSD."  The veteran 
reported chopping wood and reported doing some household 
chores.  The other personal information was similar to that 
reported in his previous exam.  The examiner made the same 
diagnosis as in previous psychiatric examinations.  The 
examiner diagnosed schizoaffective disorder, alcohol 
dependence, and post-traumatic stress disorder.  The examiner 
opined that his greatest impact on functioning was his 
schizoaffective disorder.  The examiner explained that the 
veteran was currently "experiencing a clinically significant 
level of depression which is characteristic of the cycling 
down aspect of this disorder."  The examiner found that the 
veteran was not "unemployable as a result of his PTSD, but 
rather that any vocational impairment is related to his 
schizoaffective disorder and alcohol dependence."  The 
examiner assigned a GAF score of 45 but noted that it was 
"not solely based on PTSD, schizoaffective disorder is the 
prominent factor in this rating."  

At the VA examination the veteran was given the Global 
Assessment Functioning (GAF) score of 65, for PTSD alone.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 score indicates "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."   
   
It is clear that the veteran's PTSD symptoms are productive 
of significant impairment.  The VA examinations demonstrate 
that the veteran's PTSD causes him anxiety, nightmares, 
flashbacks, panic attacks, and depressed mood.  The veteran 
has a tendency to withdraw himself from others and many 
social situations.  The examiners noted that this caused some 
sleep disturbance.  The examiner noted some impulse control 
with anger and alcohol.  The January 2003 VA examiner 
indicated that only 10 to 20 percent of his unemployment was 
due to PTSD.  However, the VA examiners must balance the 
effect of the veteran's PTSD versus his other diagnosed 
disorders that are not service-connected.   The veteran has a 
schizoaffective disorder and alcohol dependence.  Both VA 
examiners found that the veteran's schizoaffective disorder 
was the most prominent factor in his unemployment and recent 
disturbing thoughts.  Although the VA examiners used slightly 
different wording than that used under Diagnostic Code 9411, 
the Board finds that the 50 percent rating is most 
appropriate and captures the essence of the examination 
findings.

The preponderance of the evidence is against a finding that 
the veteran's PTSD symptoms more nearly approximate the 
criteria for a 70 percent rating.  The evidence shows the 
veteran has some difficulty maintaining effective work 
performance.  Some disturbance of motivation and mood with 
some panic attacks.  There is no evidence of obsessive 
rituals, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  There is no evidence of spatial disorientation 
or neglect of personal appearance due to the PTSD.  Moreover, 
the assigned GAF score of 65 indicates that the veteran has 
some difficulty in social and occupational functioning, but 
is generally functioning pretty well.  The Board notes that 
the GAF score of 45 had more to do with his schizoaffective 
disorder.  In sum, the Board is compelled to find that the 
currently assigned 50 percent rating is appropriate and that 
a higher rating is not warranted at this time.  Finally, in 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


